Citation Nr: 1203620	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In a February 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in a subsequent August 2011 statement, he indicated that he no longer wanted to appear for a hearing and requested that his claim be forwarded directly to the Board.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  

The Veteran's asserts that he is unemployability due to numerous health problems, including diabetes.  However, the record shows that he previously filed a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  That TDIU claim was denied in a March 2010 rating decision, which the Veteran did not appeal.  Therefore, the Board finds that it does not have jurisdiction over the issue of TDIU.  Roy v. Brown, 5 Vet. App. 554 (1993); Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that his currently diagnosed Type II diabetes mellitus is etiologically related to his period of active duty.  Specifically, he claims to have contracted the disease through exposure to Agent Orange while serving aboard the USS Wainwright in the offshore waters of Vietnam.  

Any Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain diseases, including Type II diabetes mellitus, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002 & 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002 & 2011); 38 C.F.R. § 3.307(d) (2011).

In this case, the Veteran's service separation form confirms that he had Vietnam-era service and was awarded the Vietnam Service Ribbon, with two bronze stars, and the Republic of Vietnam Campaign Ribbon with device.  Additionally, his service personnel records corroborate his account of service aboard the USS Wainwright from April 5, 1968, to February 21, 1970.  However, those records do not indicate that the Veteran's ship ever entered the inland waterway system.  Nor do those records otherwise show that the Veteran had in-country Vietnam service, as required to warrant a presumption of herbicide exposure under current VA law.  Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) (upholding as permissible VA's regulatory interpretation of service in Vietnam as requiring in-country duty or visitation in Vietnam).  Nevertheless, the Veteran now asserts that, while assigned to the USS Wainwright, he set foot in Vietnam on at least three occasions in August 1968, October 1969, and December 1970.

In light of the Veteran's assertions, the Board finds that additional development is needed in order to verify whether he did, in fact, have qualifying Vietnam service.  The Board recognizes that, in addition to obtaining the Veteran's service personnel records, the RO previously requested verification of his reported Vietnam service through the National Personnel Records Center (NPRC).  In response, the NPRC indicated that it was unable to determine whether the Veteran had ever set foot in Vietnam.  Nevertheless, it does not appear that the NPRC, or any other appropriate agency, has attempted to obtain copies of shipboard manifest logs from the USS Wainwright, flight operation logs, or other records that may tend to show that the Veteran traveled to Vietnam on the dates noted above.  As such records are vital to a full and fair adjudication of his claim, they should be obtained on remand.

Additionally, the Board finds that the Veteran should be afforded a VA examination in support of his claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Here, the record shows that the Veteran was formally diagnosed with Type II diabetes mellitus in March 1991.  However, private medical records from that period suggest that his disease may have had a significantly earlier onset.  Indeed, those records indicate that, years before his initial diagnosis, the Veteran was prescribed insulin to control his blood sugar levels by a physician at a state prison facility.  Moreover, the Veteran has since indicated that he has experienced symptoms associated with diabetes since leaving the military.  He has also indicated that he sought treatment for those symptoms at a VA Medical Center in Atlanta, Georgia, in the mid-1980s.  While no records of that alleged treatment have been associated with his claims folder, it does not appear that efforts to obtain such records have yet been made.  In any event, the Board observes that, while a lay person, the Veteran is competent to report diabetes-related symptoms, such as weight fluctuation and frequent urination, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report the dates and locations of his medical treatment for such symptoms.  Further, the Veteran's statements in that regard are considered credible in the absence of any probative contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not been shown to have the requisite training to render an opinion on the causation or aggravation of a complex medical condition, such as diabetes.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to warrant an award of service connection in this instance. 

While insufficient to grant the Veteran's claim, however, his assertions, in tandem with the other evidence of record, tend to suggest a continuity of diabetes symptoms since service, which lends support to that claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board finds that the evidence overall is suggestive of a nexus between the Veteran's diabetes and service so as to trigger the need for a VA examination in connection with that claim.  38 U.S.C.A. §  3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has yet been conducted, one should be scheduled on remand.  That examination should include a review of the Veteran's entire claims folder, including any relevant evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).

Next, the Board finds that pertinent medical records appear to be outstanding.  The Veteran's private medical records from 1991 indicate that he was previously prescribed insulin for elevated blood sugar levels at a state prison facility.  However, no records from that facility have yet been associated with the claims folder.  Accordingly, as VA is now on notice that outstanding treatment records may exist that are relevant to the Veteran's claim, and as that claim is already being remanded for development on other grounds, the Board finds that additional efforts to obtain such records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of any additional records is necessary before those records may be obtained.  Additionally, the Veteran should be notified to submit any pertinent treatment records in his own possession.   

Next, because of the Veteran's assertions of diabetes treatment at the Atlanta VA Medical Center, the Board finds that any pertinent records from that facility should also obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Board observes that the only VA treatment reports currently of record are dated from November 2005 to June 2006.  Moreover, those reports were obtained from the Augusta, Georgia, VA Medical Center, rather than from the Atlanta facility where the Veteran's earlier treatment allegedly occurred.

Finally, it appears that Social Security Administration (SSA) records may also be outstanding.  The Veteran indicated in a February 2009 statement that he was receiving SSA disability benefits due to his diabetes and other health problems.  However, no SSA records have yet been associated with the claims folder.  Because any decision and medical records upon which an award of SSA disability benefits is predicated are relevant to the Veteran's claim, efforts should be made to obtain those records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's Social Security Administration records.

2,  Obtain and associate with the claims folder all medical records from the VA Medical Center in Atlanta, Georgia, dated from June 1970 to the present.  

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any records of treatment for high blood sugar, including the prescription of insulin, at a Georgia state prison facility prior to March 1991.  Explain to the Veteran that his prior authorization for the release of his medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides the completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim.

4.  Contact the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency and request a review of shipboard manifest logs, flight operation logs, or other records that may tend to show that the Veteran set foot in the Republic of Vietnam or in its inland waterways on any aircraft flying from the USS Wainwright in August 1968, October 1969, and December 1970.  The records agency should specifically attempt to confirm the presence of the Veteran on any flight landing in mainland Vietnam during the above time periods.  All efforts to verify the Veteran's in-country service in Vietnam, or its inland waterways, should be documented in his claims folder, and the Veteran should be informed of any negative results that are obtained.

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the nature and etiology of his diabetes mellitus.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's assertions that his diabetes was caused or aggravated by in-service herbicide exposure and his service records documenting his service aboard the USS Wainwright in the offshore waters of Vietnam.  The VA examiner should also consider any evidence, obtained pursuant to this remand, which pertains to his account of setting foot in Vietnam on at least three occasions in August 1968, October 1969, and December 1970.  The examiner should also consider the Veteran's private medical records, showing a diagnosis of and treatment for diabetes mellitus beginning in March 1991, and any other evidence obtained in accordance with this remand.  Finally, the examiner must acknowledge and discuss the Veteran's reports of a continuity of diabetes symptoms since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused or aggravated by in-service herbicide exposure. 

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is otherwise related to his military service.

6.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


